Citation Nr: 1739857	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-27 094	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970 and October 1980 to December 1995.  During the Veteran's first period of service, he deployed to Vietnam from November 1968 to August 1969 and earned the Combat Infantryman's Badge for his service there.  In his second period of service, he deployed to Southwest Asia from April 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Columbia, South Carolina certified this case to the Board on appeal.  

In October 2013, the Veteran testified at a Travel Board Hearing.  A transcript of the hearing is of record.  In July 2017, the Board notified the Veteran that the Veterans Law Judge who had conducted the October 2013 hearing was no longer employed at the Board.  This notice provided him with 30 days to elect to have another hearing.  The Veteran declined a second hearing in an August 2017 statement.  

Following that October 2013 hearing, the Board remanded this case in February 2014 for additional development, including obtaining any outstanding VA treatment records and affording the Veteran a VA examination.  The Board remanded the case again in March 2016 seeking any outstanding private treatment records and an October 2011 VA audiogram.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's appeal originally included a service-connection claim for vision problems.  Following the February 2014 remand, the Agency of Original Jurisdiction (AOJ) granted service connection in an October 2014 rating decision, assigning a 70 percent initial evaluation effective his June 2, 2006 date of claim.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's October 2014 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, remand is required to obtain the October 2011 audiogram from the Columbia VA Medical Center (VAMC).  In March 2016, the Board remanded to obtain this audiogram.  While on remand, the AOJ obtained Columbia VAMC treatment records that include October 2011.  However, those treatment records only refer to the October 2011 audiogram, without including the results of the audiogram itself.  The October 2011 Columbia VAMC Audiology Consult Note includes instructions for viewing the audiogram under Audiogram Display using QUASAR Audiogram software.  Therefore, remand is still required for obtaining the October 2011 audiogram.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records, to include the October 2011 Columbia VAMC audiogram.  The AOJ should be advised that the results of the audiogram itself are necessary, and that the October 2011 treatment records only refer to that audiogram without including the results.  The October 2011 Columbia VAMC Audiology Consult Note is already available in VBMS, and includes instructions for viewing the audiogram under Audiogram Display using QUASAR Audiogram software.  

2.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

